Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 1 of 40

IN THE UNITED STATES DISTRICT COURT

INS 1g
OF THE STATE OF GEORGIA
RICKY LAMAR HOGAN, Civil Action Docket#
Personally, individually and at (“all”)
times on behalf of himself, Plaintiff
COMPLAINT
V.
THE STATE OF GEORGIA, A

governmental municipality corporation
continuous criminal enterprise through
patterns of Racketeering activities, (“is”
being sued individually and within its
official capacity as a state of Georgia,
Government Municipality Corporation
and as an active (“continuous”) criminal
enterprise by and specifically through it’s
Actors, Agents, and organized criminal
elements, “Et. Al.”

Plaintiffs consolidated memorandum of law seeking immediate issuance of an
order of and by the United States district Court for granting the plaintiff's both,
immediate, federal emergency injunctive, protective relief and fore the legal,

constitutional and federal standing to bring forth, and to proceed with his federal

RICO, domestic terrorism, gross deliberate indifference, human rights action.
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 2 of 40

STATEMENT OF THE CASE

This is a federal civil action by an in-custody person. Being brought pursuant to
and specifically thereunder the United States (Federal) and State of Georgia’s
conspiracy statute. 18 USCA § 241; The United States (Federal) and State of
Georgia’s racketeering influenced and corrupt organization act...(Rico), 18 USCA
§ 1961, 1962 (1) (A) (B) and (C) OCGA § 16-14-1, 16-14-4 (A) (B) and (C).
et.seg.; The United States (Federal) and State of Georgia’s domestic-terrorism
statute, 18 USCA § 2331 (1) (A), OCGA § 16-14-10 (A); The United States
(Federal) and State of Georgia’s torture victim’s protection act, 28 USCA § 1350
(1) (2) and 28 USCA § 2340 (A) (C), The United States (Federal) and State of
Georgia’s aiding and abetting / restatement of person(s) acting in concert statutes,
28 USCA § 867; The United States (Federal) and State of Georgia’s material
support and resource statute, 18 USCA § 2339. The United States (Federal) and
State of Georgia’s usages of interstate and or (foreign) commerce facilities for the
unlawful commission of crimes statute, 18 USCA § 1958. The United States
(Federal) and State of Georgia’s unlawful engagements in monetary transactions
deriving from criminal, illegal, unlawful, and constitutional violations and crimes,
18 USCA § 1957. The United States (Federal) and State of Georgia’s fraud by

wire statute, 18 USCA § 1343. The United States (Federal) and State of Georgia’s
2
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 3 of 40

identity fraud, identity theft statute, 18 USCA § 1028. The United States (Federal)
and State of Georgia’s attempted murder, attempted murder by torture criminal
statute, OCGA § 16-10-32 (A) (1). The United States (Federal) and State of
Georgia’s unlawful retaliation against a witness and or victim’s statute, 18 USCA §
1513 (A) and (B). The United States (Federal) and State of Georgia’s unlawful
tampering with evidence criminal statute, OCGA § 16-10-94, 16-10-94 (1). The
United States (Federal) and State of Georgia’s unlawful influencing of state
officers, officials, and state legislative actions criminal statute, OCGA § 16-10-4,
OCGA § 16-10-5. The United States (Federal) and State of Georgia’s violations of
oaths of office statute, OCGA § 15-9-6 and OCGA § 15-6-58, and The United
States (Federal) and State of Georgia’s Constitutional prohibition against cruel,
unusual, inhumane punishment, human civil rights crimes, and gross deliberate
indifference statute pursuant to the eighth (8") amendment to the United States

(Federal) Constitution.
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 4 of 40

(A)

“Official code(s) of Georgia Annotated, Sections O.C.G.A. § 16-4-10; United
States Code Annotated Title 18 Section(s) 2331 (5) (A), and 2333 (5) (A),

define(s) the Criminal Offenses of (““Domestic-Terrorism’”’) to mean:

(“Activities”) That involve(s) act(s) which are dangerous
to Human Life. That are violations of the Criminal
Laws, Statutes Code(s) and Criminal Provisions of The

United States and of The State of Georgia.”

“Under official code(s) of Georgia Annotated, Title 16, Georgia Criminal
Code(s), and United States Code Annotated, Title 18, Section(s) 2340 (A) (C),

defines The Criminal Offenses of (“Torture Conspiracy”) to mean:

(Any) Person, Person(s) or Individual(s) who conspire to
commit an offense of torture and other cruel, inhumane or

degrading treatment or punishment shall be liable.”
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 5 of 40

“Official code(s) of Georgia Annotated, Title 16, Georgia Criminal Code(s), and
United States Code Annotated, Title 28, Section(s) 1350, defines The Criminal

Offenses of and or as defined under the (“Torture Victims Protection(s) Act of
1991. ET.SEQ.”) to mean:

(“Any”) Person(s) or Individual(s) who under actual or

apparent authority or under the Color of Law:

1. Subject an individual to torture, shall in a civil

action be liable for damages to that individual.

If (“The Claimant”) complaining person or
individual, as required by law, exhausted all
adequate and available remedies, in the place where
the conduct giving rise to occurred, a Court Hearing
and or Adjudicating such claim(s) shall permit the

claimant to proceed.

Please see The Plaintiff?s Exhibits (A) and (B):
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 6 of 40

The undisputable Criminal offenses, violent act(s), which are factually described
and set forth herein and which are actual and continuing to date; by Law, and
Legal Authority does in fact demonstrate(s) and does Qualify(s) as activities which

has directly, and which in and are now, continuously involved:

Act(s) dangerous to Human Life that are a violation

of the Criminal Law(s) of the United States and of the
State of Georgia.

Physical, Mental, Emotional, Psychological torture, Pain
and Suffering; Attempted Murder, Deliberate

Indifference and Aggravated Assault, Fraud by Wire,

Among other criminal violent act(s), etc.

And as having been, and which are clearly set forth, factually stated, and
demonstrated within The Plaintiff's affidavit, and accompanied material evidence,
which unquestionably has and does infact by clearly established law(s) and legal
authorities factually and unquestionably (“supports”) theories of recovery, claims,
cause of action(s), and legal entitlements to full federal relief, Court Directed
Ordered Federal, Criminal investigation and damages, as sought, requested and

demanded within this cause and valid action. And, which this Court has a legally
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 7 of 40

binding obligation to grant in this case against the named defendants and their

active, continuous, unlawful, criminal enterprise(s). See e.g. Linde vs. Arars Bank.

 

Plc. 384. F. Supp. 2d. 571. (2005); See also, Bitol vs. Palestinian interinself-
Government Authority, 310, f. Supp. 2d. 172. (D.D.C. 2004), (“Citing that the acts
and, or, Statutes of Authority which Govern Domestic-Terrorism; Does not
specifically warrant(s) nor require(s) that a Plaintiff suffer(s) physical harm prior to
filing a civil action”); and furthermore, The legalized clear definitions and, or the
Legalized Term(s) involving and describing (“Personal Injuries”) as having been
and, which are factually alleged, demonstrated and complained of by “The

Plaintiff’ means:

(“Any”) and all willful, knowing and intentional invasion
of (The Plaintiff's) personal rights. And which
include(s): psychological, mental, emotional, torture,
abuse, pain and suffering”, Therefore: (“This Plaintiffs)
complained of and existing (“Personal Injuries”) “are not
the result(s) of an act of war”, and, as declared and
established by law, and legal authorities does fall within
the legal terms, definitions, and criminal statutes of

domestic-terrorism activities through (“Patterns of
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 8 of 40

Racketeering Activities”), See Boim vs. Quranic Literary
Inst., 291. f. 3d. 1000. 1010. (7 Cir. 2002): Curry vs.
Giant Food Co. of the District of Columbia: 522. A. 2d.
1283. 1294. (D.C. 1987).

The statutes(s), codes and legal authorities also factually

describes any unlawful acts involving:
Mental anguish, emotional pain and suffering, physical

pain and suffering, loss of companionship, comfort,
consortium, fraud by wire, assault and battery, attempted
murder, aggravated assault, attempted murder by torture,
and/or psychological abuse, as criminalized harmful
activities under the Domestic-Terrorism and
Racketeering influenced and corrupt organization(s) act,
et.Seg.; See e.g. Brooks vs. Bienkowski, 150. M.D. App.
87. 818. A, 2d. 1198. 1200. (2003): Larson vs. Smith,
194. Ga. App. 698. 391. S.E.2d. 217. (1996): Chancey vs.

State, 256. Ga. 415. 349. S.E, 2d, 717. (1986), Cert.

Denied 481. U.S. 1029. 107. S.Ct. 1954. 95. L. ED. 2d.

527. (1987).
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 9 of 40

The herein stated above and factual described (“Personal Injuries”) are legally
cognizable under the plain language(s), criminal provisions, statues, codes, and as
well as a common sense interpretation under the United States and State of
Georgia’s Domestic-Terrorism and Racketeering influenced and corrupt
organization(s) acts. As such, the Plaintiff has demonstrated, made and
unquestionably set forth a Prima Facie case, and valid cause of action which
entitles Plaintiff to the relief requested, demanded, and prayed for, and damages, in

this case, cause and action against the Defendant’s and (“Their”) Criminal

Enterprise(s).

As established by both Federal and Georgia legal authorities, which govern(s)
and does legally interprets the clause (“By reason of’) and “Through Patterns of
Racketeering activities” to require that (“The Plaintiff's”) factually demonstrates to
the Court a showing of Proximate Cause. See Boim vs. Quranic Literary Inst.

291. f. 3d. 1000. 1011. 1012. (7" Cir. 2002): Dover vs. State, 192. Ga. App. 429.
385. S.E. 2d. 417. (1989): See also: e.g. Cobb County vs. Jones Group, 218. Ga.

App. 148. 460. S.E. 2d. 516. (1995).

The Seventh (7") Circuit United States Court of Appeals Held:
“Foreseeability is the cornerstone of Proximate Cause,

and in Tort Law, and within accordance of Legal
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 10 of 40

Authorities, (“The named defendants and their Criminal
Enterprises”) by clearly established laws, and specifically
by their own personal, individual, and (“official”)
criminal conduct an direct, illegal, unlawful actions are
liable not only to the Plaintiff's, but as the record(s) and
undisputable facts of this case, cause and action
demonstrates (“unquestionably”) that The Plaintiff's
personal injuries were foreseeable, and (“were infact
reasonably anticipated”). As a natural, continuous
consequence of the Defendant’s willful, Knowing,
intentionally, criminally planned actions and continuity
of unlawful, illegal conduct against The Plaintiff. See:

e.g. District of Columbia vs. Freeman, 477. A. 2d. 713.
716. (D.C. 1984)”

10
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 11 of 40

D.
“Official Code(s) of Georgia Annotated, Section O.C.G.A Title 16 of the

Georgia Criminal codes, and United States Code(s) annotated, Title 18. Section

 

2339 (A), defines The Criminal, (Predicate) offenses of (“unlawfully, willfully and

knowingly Providing material support and/or resources to Domestic-Terrorism and

Racketeering activities, as these terms are used”) means that:

“Whoever provides material support or resources
knowing or intending that such support and/or resources
were and/or are to be used in preparations for or in
carrying out various Federal and State criminal offenses,
or whom attempts to or conspires to carry out various
Federal or State criminal acts, and Predicate Offenses

shall be guilty of a crime”.
The official code(s) of Georgia, Section O.C.G.A. Title 16 of the Georgia

Criminal Code(s), and United States code Annotated, Title 18, Section 2339 (A),

defines (“Material Support or Resource(s)”) to mean as:

11
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 12 of 40

(Any) property, tangible or intangible, or service,
(“including”) currency, or monetary instrument(s) or
financial services, lodging, training, (expert advice or
assistance), safe house(s), interstate governmental
facilities, false documentation, false identification,
communications equipment, weapons, lethal substances,
explosives, (state personnel, officers, officials) and

transportation, (“except medicine or religious materials”)

12
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 13 of 40

E,
The official code(s) of Georgia, Section O.C.G.A. Title 16 of the Georgia
Criminal Code(s), and United States code Annotated, Title 18, Section 1343
defines the crimes, criminal and Predicate Offense(s) of (“Fraud by Wire’) to

mean:

“Having devised or intended to devise any scheme(s) or
artifice to defraud, or for obtaining money or property by
means of false or fraudulent pretense(s), false
representation, or promises, (“transmitted or cause(s) to
be transmitted”) by means of (“‘wire, radio, or television,
or communications equipment, or in the interstate or
foreign commerce of the United States and/or the State of
Georgia, (any) writings, sign(s), signal(s), picture(s) or

sound(s) for the purpose(s) of executing, engaging in,

 

authorizing, overseeing, directing, counseling, carrying
out, and protecting such illegal, unlawful criminal and

conspiratorially planned scheme(s) and/or artifice”).

13
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 14 of 40

(“In 1994, The United States Congress passed legislation which explicitly
criminalizes the Provisions of (“Material support involving unlawful act(s), crimes,
and/or Predicate Offense(s) of Domestic-Terrorism Activities”), as established

under United States Code Annotated, Title 18. Section 2339 (A) (C). et. Sea.:

“United States Code Annotated, Title 18, Section 2339 (A) (a) declares that:

“(Whoever) within the United States provides material
support, or resources, or conceal(s), or (“disguises the
nature, source, or ownership of material support, or
resources”), knowing or intending that they are to be
“used”) in preparations for, or in carrying out any
violations of United States Code Annotated, Title 18,
Section 2333 (A) (5); United States Code Annotated,
Title 18, Section 2340; United States Code Annotated,
Title 28, Section 1350, and/or Official Code of Georgia
Annotated, Section (O.C.G.A. 16-4-10 (A) et. Seq.), shall
be fined under this title and imprisoned, not more than

ten (10) years, or both.”

14
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 15 of 40

The Statute(s) and Criminal Provision(s) as established and set forth under
United States Code Annotated, Title 18, Section 2339 (A) (A), (“Material support
or Resource(s) Statute”) which is a defined term under this section of language,
and which the enacted criminalized term (“Material Support or Resource( s)”)

means:

“Currency or other financial securities, financial services,
lodging, training, safe houses, false documentation, false
identification, (“Communication Equipment”), facilities,
weapons, lethal substances, explosives, staff, personnel,
transportation, and other (“physical assets”), except

medicine or religious material’.

United States Code Annotated, Title 18, Section 2339 (A) (A), (“Prohibits”) the
Provision of Material support for an extensive list of serious, (“violent crimes”)
associated with international and/or (“Domestic-Terrorism Activities”). The

aforementioned (“Extensive Specified list of serious violent crimes”) includes

crimes of:

15
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 16 of 40

“Conspiracy to murder, attempted murder, conspiracy to
assassinate, attempted assassination, conspiracy to
torture, torture, kidnapping, extortion, and other serious

violent crimes’’)

This (“demonstrates”) the types of criminal conduct and (“serious violent
crimes”) the United States Congress and State of Georgia General Assembly had in
mind when they both enacted, adopted, and defined (“Their criminal provisions of
international and domestic-terrorism statutes.”) As set forth under both, United
States Code Annotated, Title 18, Section 2333 (A), and Official Codes of Georgia
Annotated, Section (O.C.G.A. 16-4-10 (A) et. Seq.”). As not just the serious,
violent act(s) themselves, but which includes (“Criminal, unlawful activities that
directly involves violent act(s) dangerous to the Human life of this named Plaintiff,
Ricky Lamar Hogan”). See: e.g. Bain vs. Quranic Literacy Inst. And Holy Land
Foundation for Relief and Development, 291. F. 3d. 1000 (7" Cir. 2002).

As having been long established by law; and as factually determined from the
now, current, existing, (“Language(s)”) and Legislative history of The
Racketeering Influenced and Corrupt Organizations Act and Domestic-Terrorism
Act(s) as set forth under 18 United States Code Annotated 1961. et. Seq.; O.C.G.A.

16-4-10 (A) et. Seq.

16
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 17 of 40

The United States Congress and State of Georgia general Assembly (State

Legislatures) in creating, and enacting the Racketeering and Domestic-Terrorism

Act.

“Did (“Not”) mean to attach unlimited liability to even
remote act(s). (“They”), the United States Congress and
State General Assembly of Georgia clearly (“meant”)
something else. And, that (“something else”) is:

The traditional Tort, and Criminal Liability, aiding and
abetting, which are subsumed within the legal definitions
of both. Racketeering and Domestic-Terrorism Act(s),
which directly involves certain criminal, illegal
violation(s), which are well known, established and well
defined.” See e.g. Damato vs. Hermanson, 153 f. 3d.
464. 472. N. 10 (7" Cir. 1998). (“citing that the criminal
context, the aider and abettor(s) knowingly assisted the
principles in the attainments of the illegal objective(s)
and therefore are sanctioned as the principals.”) See:
United States vs. Zafiro, 945. f. 20. 881. 887. (7" Cir.

1991): Affid, 506. U.S. 534. 113. S. CT. 933. 122. L. Ed.

17
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 18 of 40

2d. 317. (1993). (“citing that the crimes Predicate
Offenses of Aiding and Abetting”) Require(s):

1. Their knowledge of the criminal, illegal, and unlawful
activity that is being aided and abetted, and

2. Their willingness, and desire to help, aid the
complained of criminal, illegal and unlawful activities(s)
succeed, and some act(s) of helping and/or aiding, See:

Halberstam vs. Welch, 705 f. 2d. 472. 477. 784. (D.C.

Cir 1983).

(The Plaintiff) has by law “established an Prima Facie Case, valid cause of
actions, and, valid Theories of Recovery involving Secondary Liability and.
Aiding-A betting.”

The established legalized standards and scopes of and for (“civil liability”),
which relates to claims of (“Aiding and Abetting”) are more specifically set forth
within the case and Legal Authority: Halberstam vs. Welch, 705. f. 2d. 472. (1983)
Also see: Presbyterian Church of Sudan vs. Talisman Energy, Inc., 244. F. Supp.

2d. 289. 311. (S.D. N.Y. 2003):

18
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 19 of 40

For the purpose(s) of this (“Now”) case, cause and valid
civil action, properly before this Court.

It must be observed of and by this Court that this named
Plaintiff's adopts and very strongly (“Relies” upon the
three (3), hereinafter legal, criminalized provision(s) set
forth and, as having been long established, pursuant to
United States Code Annotated, Title 28, Section 876, Et.

Seq. which is defined as (“The restatement Act”) to wit.
A. for this named Plaintiff's conspiracy claims;
B. for the named Plaintiffs aiding-abetting claims;

C. for this named Plaintiff's providing material support,

assistance and resource(s) claims, etc.

AS a matter of Law and established Legal Authorities, it’s important that this
court understand and Judicially agree with the Plaintiff's, Legal and Factual
Positions that under the forementioned, established (“Restatement Act”).

“The Legal Statutes or even its case authority, does not, mandate, require, nor
make(s) it legally necessary that (“The Plaintiffs”) factually show, nor

demonstrates that the:

19
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 20 of 40

“Properly named defendant’s, their agents, actors,
servants, co-conspirators, and other organized criminal
elements; (either planned or intended); or even knew
about the other unlawful particular act(s), crimes, illegal
activities, and Patterns of Racketeering activity,
continuous threats thereof, for purposes of terrorizing,
torturing, injuring and attempting to assassinate, and to
murder the Plaintiff in continuous criminal attempts to
accomplish their corrupt, unlawful, illegal, Criminal
Enterprise(s) objectives.” Ld. At title 28, U.S.C.A.
Section. 876.; See also: Presbyterian Church of Sudan vs.

Talisman Energy, Inc. 244. F. Supp. 20. 289. 311.

(S.D.N.Y. 2003).

The primary, critical, factual key issue(s) which are being raised and strongly
(“relied”) upon by the Plaintiff, and most importantly, are infact those which this

Court must address and Judicially decide are:

“What kinds of criminal activities, which directly

involves and specifically relates to (“each”) of the

20
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 21 of 40

Defendant’s, and whom were, have been at all times, and,
whom are infact, continuously, acting (not only), under
color of State Governmental Municipality, State
Government Entity, State Government Assembly, State
Government House of Representation, State
Governmental! House of Legislation, State Governmental
Function(s), State Governmental Officials, State
Senator(s), Governor, Lt. Governor, Secretary of State,
State Attorney General, Assistant State Attorney
Generals, State Contracted Medical Service Provider(s),
State Prison(s), State Warden(s), State Deputy
Warden(s), State Prison Medical Director(s), State Prison
Regional Director(s), State Prison Medical
Administrators, and State Pardon(s) and Parole(s), (“the
board”), State Department of Prison Corrections, State
Commissioner(s) of (“Prisons”) Corrections, et.al., But,
Whom has, were and are infact, now at all times acting
under their legal, actual, and/or Apparent Authority as a:
Private Doctor(s), Private Medical Corporation(s),

Private Medical Institution, Private Company, Private

21
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 22 of 40

Electronic Manufacturer(s), Private Firms, Private
Person(s), Individuals, et.al. And Associated; will and
shall legally establish (“Vicarious Liabilities”) for the
violent, serious, torturous, unlawful act(s), crimes,
Predicate Offense(s) and full illegal conduct,

_ continuously committed, ordered, executed, authorized,
carried out and which are being continuously directed
against the Plaintiff (“by the principal, original wrong
doers”), and other Primary Key conspirator(s), and to
what extent they will and infact, shall be liable for their
torturous, violent, and serious crime(s) directly,
personally and continuously against this named Plaintiff,

Ricky Lamar Hogan.”

(“The aforementioned, named Defendant’s original-Primary-Tortfeasors”)
whom where at all times, were, and whom are infact through Patterns of
Racketeering activities, and, which are the direct part, plan and continuous illegal,
criminal, purpose and (threats thereof), willfully, knowingly and (‘‘foreseeably”)
engaged in the complained of and underlying criminal tortious activities, by and

directly through Patterns of Racketeering activities, and continuous threats of the

22
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 23 of 40

same”, However, “In order to carefully and clearly illuminate these critical
issue(s), the Plaintiff deems it necessary to factually clarify the basic elements of
vicarious liability in Tort and to guide the Court as to the established case law(s)
and/or legal authority in order to (’demonstrate”) and factually set forth this
Plaintiff’s unquestionable position as to what evidence is, and shall be sufficient to
establish liability. (“Various theories of civil liability”) are untidily grouped
around, and under the General Heading of Concerted Tortious action(s), i.e., See
(W. Prosser Law of Torts 46 At. 291 (4" ED. 1971). See Generally note, Civil
Conspiracy, a Substantial Substantive Tort, 59. B. U. I. Lev. 921. 922. 927. 1979.
Explaining the History of Civil Conspiracy Actions, et. Seq.”):

The Plaintiff in order to Properly Guide this court’s deliberations, and its factual
Judicial Determination(s) of Entitlements to the relief sought, and, which the
named Plaintiff is entitled to in this Federal Case and Action.

This named Plaintiff will and shall infact address and factually demonstrate what
the Law identifies and, what are commonly known as the (“initial outline and
framework of this now, confronted, legally confusing area of Tort Law(s).”) And,
By so doing:

The Plaintiff shall factually address and focus on the (“Main two (2) critical
Legal Theories for Civil Liability”); and which this Court must as supported by

law, find such demonstrated critical Theories of Liability to be Legally and

23
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 24 of 40

Procedurally Applicable here in this Plaintiff's case, cause, and valid Federal

action against the Defendants, To Wit:

*(“Criminal, Civil Conspiracies(s), and Aiding and Abetting”)*

ee

The Standardize Legal Framework:

“W. Prosser notes that The original meaning of (“Joint-
Tort) were that of vicarious Liability for concerted
action(s), L.E., All Person(s) who (acted) in concert to
commit trespass in Pursuance of a (“Common Design”)

were held liable for the entire result; See: e.g. W. Prosser

 

Law of Tort(s) 46. AT. 291. (4 ED. 1971).

W. Prosser’s illustration portrays a Standard situation that involves (“Joint-
Tort”), combined action(s) by (“Tortfeasor(s)”) on the scene together, within such

portrayed illustration the following situation Were Outlined and/or Given:

(“One might have battered the victim, while another

imprisoned the victim, and a third person stole the

alleged victim silver buttons”), I.d. Footnote omitted. As

24
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 25 of 40

illustrated by W. Prosser, each of the Tortfeasors were,

and are infact, (“Responsible for the other action(s)”).

Throughout the years, both Federal and State Courts have examined, and applied
(“The Principals of Vicarious Liability for Concerted Action(s) to less obvious
situation(s)”), Covering Tortfeasor(s) whose relationships or association(s) were
more subtle that (“W. Prosser’s Highwaymen”). The two (2) variations which

applies here, and, which are now legally significant before this Court (“Are”):

“1. The now, Complained of conspiracy, or/and their

Concerted Action(s) by agreement(s), and

2. The Now, Complained of Aiding-Abetting, or/and

their Concerted Action(s) by Substantial Assistance”.

These aforementioned above two (2) factually given base(s) of Liability
correspond generally with the first two (2) sub-sections set forth within (“The

Restatement Second of Torts 876. (1979) “) Hereinafter cited and referred to as

(“Restatement on Person(s) acting in concert”), IE. for harm or injuries resulting

to a third person from the Tortious Conduct of Another. LE..

25
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 26 of 40

“One is subject of liability if he, she or they:

A.) Does a Tortious Act or Act(s) in concert with the
other(s) or pursuant to a common design with them;

(“Conspiracy”).

The Restatement Statute explains in comment on clause (A.) above that the
(“Term Conspiracy’) is often used to defer to a common design or plan for

cooperation in a Tortious line of conduct, or to accomplish a Tortious end, id. at.

Restatement 876. comment (B):

B.) Knows that the others conduct constitutes a Breach of
Duty, and give(s) Substantial Assistance, Aid, and
Encouragement to the others, so to conduct

themselves, (“Aiding-Abetting”), And, or

C.) Giving Substantial Assistance to the others in accomplish a
Tortious result and their own conduct, Separately considered,
constitutes that of a clear Breach of Duty to third party, emphasis

added. See e.g. Phard vs. Smith, 621. F. 2d. 656. 669. (5" Cir

26
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 27 of 40

1980); Payton vs. Abbott Lab(s), 512. F. Supp. 1031. 1035.

(1981).”

As demonstrated above, The given Legal concerts, (“Conspiracy and Aiding-

Abetting “) can be clearly and factually distinguished enough. A list of the

Legalized Separate Element(s) of a Civil Conspiracy included:

“1, An agreement between two (2) or more persons or

individuals;

2. To participate in unlawful act(s) or a (lawful act) in an

unlawful manner;

3. An injury or injuries caused by an unlawful (overt-
act(s)) performed by one (1), or even several of the

parties to the Criminal Agreement; And

27
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 28 of 40

4. The Overt Act(s) were, are done pursuant to, and in
furtherance of the common illegal, unlawful and criminal

scheme(s); See e.g. Ryan vs. Eli-Lilly and Co., 514. F.
Supp. 1004. 1012. (1981)”

“The element(s) of Agreement(s) are not only critically important; But are
declared Key Factors in distinguishing a Civil Conspiracy action, (“Proof of a
Tacit as opposed to Explicit understanding is sufficient to show, and, to legally
establish the agreement”) I.D. At. “W. Prosser, Supra At 292. 16. AM. Jur. 2d.

Conspiracy 86. (1979)”, However:

“It must be pointed out, that the (“Agreement”) in a Civil Conspiracy does not
assume the same importance as it does within a (“Criminal Conspiracy Action”),
and such having been demonstrated an pointed out.” The Provisions of a long line

of Legal Authorities (clearly) mandates that:

“In order to legally establish a valid Civil Conspiracy
Liability, the law demand and declares by statutes and

legal authority that this Plaintiff only demonstrate and

28
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 29 of 40

unlawful or criminal act, or overt-act(s) produced and
were, are infact the cause of this Plaintiff's injuries and

continuous damages complained of.”

Fore it must be unquestionably understood of and by this Court that as

established and set forth explicitly under definitions of law:

“It is only where mean(s) are employed, or purpose(s) are
accomplished, or attempt(s) made through a

(“Continuity-Pattern”) and, mean(s) to accomplish,

which are of themselves Tortious, That the
(Conspirators) whom has not, nor did not (“Directly act
in”), But has, did, promote, encouraged, ordered the
Tortious act(s), will and shall be held liable.” See e.g.

Halberstam vs. Welch, 705 F. 2d. 472. (1985),

*(“Aiding-Abetting”) as having been declared and established under the law(s)

and legal authorities, mandates that the Plaintiff, must factually demonstrate the

29
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 30 of 40

following three (3) critical element(s) and key factor(s) in order to sustain Civil
Liability against the named Defendant’s and their active, continuous criminal

enterprises, et. al. (To Wit):

“1. The Party or Parties whom the named Defendant’s
(“Aided”) must perform a wrongful act that cause(s) and

injury to the Plaintiff;

2. The Defendant’s must be generally aware of his, her,

or their role(s), as part of an overall illegal, unlawful,
criminal, or, and (Tortious Activity) at the time that he,

she, and/or they provided the assistance; And

3. The named Defendant’s (“Must”) knowingly and
substantially (“Assist”) the Original-Primary, Key

Principal violations, and/or (“Criminal Wrongdoer”); See

e.g. Investors Research Corp. vs. S.E.C., 628. F. 2d. 168.
178. (D.C. Cir) Cert-Denied, 449. U.S. 919. 101. S.CT.

30
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 31 of 40

317. 66. L. ED. 2d. 146. (1980); Woodward vs. Metro
Bank of Dallas, 522. F. 2d. 84. 94. 95. (5" Cir, 1975);
Landy vs. Federal Deposit Insurance Corp. 486. f. 2d.
139. 162. 63. (3d Cir. 1973), Cert-Denied, 416. U.S. 960.
94. S. CT. 1979. 40. L.ED. 2d. 312. (227 U.S. App / D.C.

173. (1974).

“Within the comment on clause (B) the Author(s) of The Restatement of
Person(s) acting in concert summarizes several Critical Key Elements and explains

why they create civil Liability:

“Advice or encouragement to act, operates as (“Moral
Support”) to the Tortfeasor(s) and if the act(s)
encouraged are known to be tortious, it has the same
(“Effect”) upon the Liability of the (“Advisor”) as
(“Participation or Physical Assistance”), I.D. At.

Restatement 876. Comment (B.) et.Seq. In Practice.

31
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 32 of 40

Civil Liability fore Aiding-Abetting, often turns on just
how much (“Advice, Aid, Encouragement, and/or

Assistance”) is Substantial enough.”

As having been long established The Restatement Clause, factually (“suggests”)
and demonstrate five (5) Critical Key Factors in order to assist and guide the Court

in making it’s Judicial Determination(s) and/or factual Legal Conclusion(s):

1. The (“Nature”) of the act or act(s) encouraged;

2. The (“Amount of Assistance”) given by the

Defendant’s;

3. His, Her, and/or Their (“Presence and Absence”) at

the time of the Tort;

4. His, Her and/or Their (“Relations to the other

Tortfeasor(s)”); And

5. His, Her and/or Their (“State of mind”).

32
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 33 of 40

The Prime Distinction(s) between Civil Conspiracies(s) and (“Aiding-Abetting”)

are that:

“A Conspiracy involves an agreement to Participate in
wrongful, unlawful act(s); While (Aiding-Abetting”)
focuses on whether the Defendant’s knowingly gave
(“Substantial Assistance”) to someone who were, and,
whom are engaged in, and whom are (“Performing”)
wrongful, criminal, illegal, and unlawful act(s); and
(“Not on whether the Parties agreed to join in on the
(“Now”) Complained of and (“Continuous”) illegal

criminal, unlawful, and (“Wrongful conduct”)!

Lastly, It’s important that this named Plaintiff address, point out and have this
Honorable Court focus on (“the Aiding-Abetting-Theory of Civil Liability”); and

Specifically on what legally constitute the (same by law);

33
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 34 of 40

“The Critical Legal Elements of Knowing, Substantial-
assistance, or Encouragement, and to The Extent to
which an (““Aiding-Abettor”) are Liable for injuries
caused and/or having been created by the Principal

(“Tortfeasor(s)”)!

Calling this Court’s needed, Judicial Attention to the (“Already factually
demonstrated”) legal distinction(s) between, (“Aiding-Abetting”), and Civil
Conspiracy, and By so doing, this Honorable Court (must) not only Judicially find,
and agree with this Plaintiff's factually presented positions, But, Conclude that the
Plaintiff's sworn material evidence, sworn statements of indisputable material
fact(s). Presented in this case, cause, and action, and which are Properly before

this Court unquestionably Represents:

(“Pure-Aiding-Abetting”) against all the named

Defendants, their agents, organized criminal elements

and continuous criminal enterprises.

34
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 35 of 40

(“An example of a Purer Strain”) is factually demonstrated and given in the case

of: Rael vs. Cadena, 93. N. M. 684. 604. P. 2d. 822. (1979):

“Which involved:

A Person who had given (“Verbal Encouragement”) i.e.
(“Kill him, and Hit him more”) to an attacker, an
assailant, and where the Defendant’s had not Physically
(“Assisted”) in the Battery. (“The Rael Court”) went on
to explain that: “Civil Liability does not require a finding
of action in (“Concert”), nor even that the injury had
directly resulted from the “encouragement”; instead, the
Court found; Citing (Restatement, 876 (B). et. Seg.): The
fact of (“Encouragement was enough to create joint
liability for the Battery-Attack’’). Mere presence at the
scene of the Battery, The Court noted, would not be,
(“sufficient for liability”); Further more: “Use of
suggestive word(s) (“Can”) be enough to Legally sustain

Joint, Civil Liability when they: Plant the seed(s) of

 

35
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 36 of 40

action(s) and are spoken by a person or person(s) in an

Apparent Position of Authority!”

In the case of Cobb vs. Indian Springs, Inc., 258. ARK. 9. 522. S.W. 20. 383.

(1975):

“A Security Guard allegedly (“urged”) a younger
motorist with a new car to (“run the car back up here to
see what it will do”). The driver (“then struck the
Plaintiff while trying to avoid a Pedestrian during His
High Speed Test Drive”). The Cobb Court held, relying
on Restatement 876 (B). “that a jury could have found
(“The Guard’s”) encouragement substantial, because He,
(The Guard) had first proposed the “Trial Test Drive”,

and because His Position of Authority gave His, (“The

Guard’s”) Suggestion extra weight.”

“The Cobb Court further found and concluded: that the

(“Guard”) could have (“Foreseen”’) and (“Appreciable

36
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 37 of 40

Risk of harm to others at the time of encouragement”).

I.d At Cobb vs. Indian Springs, Inc. Supra.

“Vicarious Liability can also, of course, be based and

(“Sustained”) upon: (“Act(s) of Assistance, and as well

as, upon word(s) if encouragement”), and the

contributing activity itself need (“not”) be so obviously

(“nefarious”) as: (“Verbally cheering a beating, or

prodding someone to drive recklessly”). Further;

In the case of Keel vs. Hainline, 331. D. 2d. 397. (Oki. 1958): which involved:

“Students throwing (“erasers”) at one another in a
classroom. One eraser struck another non-participating
student during the horse play. Her (“eye-glasses”)

shattered and she lost the use of an eye.”
The Court in Keel, found that:

A student who had only (“Aided the throwers”) by

(“Retrieving and handing the erasers back to the actual

37
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 38 of 40

throwing students’) was stiil liable for the girl’s injuries
to her cye, because He has substantially encouraged the
wrongful (“Eraser throwing activity’) that resulted in the
girl’s injuries to her eye.” | And, it did (“not”) matter that
the Defendant Student may (“not’’) even had given any
particular aid to the (Student-boys. who were throwing,
and who had thrown the eraser(s) that hit and injured the
girl Plaintiff. L.d. At Keel vs. Hainline, Supra; and
finally, in the case of Russeli vs. Marboro Book(s) - 18.

Misc. 2d. 166. 183. N.Y.S. 2d. 8. (N.Y. Sup. CT. 1959):

a ae a et nn een mre

(“Liable”) as a (“Contributing Tortfeasor”) because it,

(“The Book Company”), had sold a model’s picture(s) to

 

a company with knowledge the company would, (“as it

did”), alter and use the picture(s) to defame the madel.

The Russell Court, relying upon Restatement’s 876. (B).,
Holding thai, Jus’ as the Acquisition of the (‘Madel’s
Photograph(sy’) were an (“Indispensable Prerequisite to

the Libel’), the sale of the model’s shotograph(s) alone,

38
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 39 of 40

with (“the seller(s) knowledge that the buyer(s)”)
intentions were to alter and to publish the Plaintiff's
model photograph(s), by law constituted (“Substantial —
Assistance for Joint-Tort-Civil Liability”); but, also see.
e.g. United States vs. Mayes, 512. f. 2d. 637. 642. (1975):
West vs. Atkins. 487. US. 42, 108. S. Ct. 2250. (1988):
Lee vs. Town of Estes Park, CO. 820. F. 20. 1112. (10"
Cir. 1987); Harlow vs. Fitzgerald. 457. U.S.800. 818.
819. 102, S. Ct. 2727. 2738. 2739. 73. L. Ed. 396.
(1982): See also: Pool vs. Mo. Dept. of Correction and
Human Resources, 883. f. 2d. 640. (8" Cir. 1989).
Monell vs. Dept. of Social Services, 436. U.S. 658. 691.
98. S. Ct. 2018. 2036. 56. L. Ed. 2d. 611. (1978);

McDowell vs. Jones, Cited as, 990. f. 2d. 433. (8" Cir,

1993);

Ragosta vs. State of Vermont, 556. f. Supp. 220. 227. (D.
VT. 1981): Dahlberg vs. Becker, 748. f. 2d. 85. 89. (2d.
Cir. 1984), Cert. Denied, 470. U.S. 1084. 105. S. Ct.

1845. 85. L. Ed. 2d. 144. (1985):

39
Case 5:19-cv-00135-TES-CHW Document 1-2 Filed 04/12/19 Page 40 of 40

*CONCLUSION*

Wherefore based upon the law, and material facts and exhibits submitted to this
Honorable United States District Court; The Plaintiff prays that his request for
injunctive relief be granted and this case, cause and federal action be set down for

full hearing and trial by jury.

; i4
This_Igt Day of Ape:t. , 2048;

Respectfully Submitted,

  

Ricky Lamar Hogan #65335
Plaintiff, Pro Se.

 

 

Washington State Prison
Post Office Box 206
Davisboro, GA 31018

40
